Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-13-2007

St. Louis v. Wilson
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2362




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"St. Louis v. Wilson" (2007). 2007 Decisions. Paper 436.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/436


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-361 & 362                                      NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                            No. 07-2362


                        JAMES ST. LOUIS,

                                     Appellant

                                  v.

                OFFICER JAMES MICHAEL WILSON;
                      LAUREN HATCHER;
                      MELANIE WITHERS;
                     BUSTER RICHARDSON
                             et al.

                     (D.C. Civ. No. 06-cv-00682)



                            No. 07-2363


                        JAMES ST. LOUIS,

                                     Appellant

                                 v.

                        EVA MARSHALL;
                        CHRIS FOWLER;
                       MELANIE WITHERS;
                         KARL HALLER

                     (D.C. Civ. No. 07-cv-00084)


                                 1
                     On Appeal From the United States District Court
                               For the District of Delaware
                       District Judge: Honorable Sue L. Robinson


 Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                    Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   August 30, 2007

           Before: SLOVITER, CHAGARES AND COWEN, CIRCUIT JUDGES

                                (Filed: September 13, 2007)


                                          OPINION


PER CURIAM

       James St. Louis appeals the District Court’s orders dismissing his civil rights

complaints as frivolous and malicious and denying his motions for reconsideration. The

procedural history of these cases and the details of St. Louis’s claims are well-known to

the parties, set forth in the District Court’s orders, and need not be discussed at length.

Briefly, St. Louis filed two civil rights complaints pursuant to 42 U.S.C. § 1983. St.

Louis sued persons he believed were responsible for his conviction for rape and sexual

abuse of a child. After the District Court dismissed the actions pursuant to 28 U.S.C. §

1915(e)(2)(B), St. Louis filed timely notices of appeal and motions for the appointment of

counsel.

       Because St. Louis is proceeding in forma pauperis, we must analyze his appeals


                                              2
for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). Under § 1915(e)(2)(B), we

must dismiss an appeal if the action (i) is frivolous or malicious, (ii) fails to state a claim

upon which relief may be granted, or (iii) seeks monetary damages from a defendant with

immunity. An action or appeal can be frivolous for either legal or factual reasons.

Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       For substantially the reasons given by the District Court, we agree that St. Louis’s

claims are frivolous and malicious. St. Louis may challenge his conviction only through

a habeas corpus petition, see Preiser v. Rodriguez, 411 U.S. 475 (1973), and cannot

recover damages for wrongful incarceration until his conviction has been invalidated.1

See Heck v. Humphrey, 312 U.S. 477 (1994). Moreover, the father of his victim, the

father’s girlfriend, and St. Louis’s public defender are not state actors, see Polk County v.

Dodson, 454 U.S. 312, 325 (1981), and the prosecutor has immunity. See Imbler v.

Pachtman, 424 U.S. 409 (1976).

       In its April 24, 2007, order in St. Louis v. Marshall, Civ. No. 07-cv-00084, the

District Court stated that St. Louis was not required to pay any previously assessed fees or

the filing fee. The District Court was correct that St. Louis did not have to immediately

pay the full filing fee as its March 1, 2007 order had directed. But pursuant to 28 U.S.C.

§ 1915(b)(1), “if a prisoner brings a civil action or files an appeal in forma pauperis, the


  1
    The Supreme Court of Delaware affirmed St. Louis’s conviction on direct appeal and
subsequently affirmed the denial of post-conviction relief. We denied St. Louis’s request
for a certificate of appealability to appeal the District Court’s denial of his petition filed
pursuant to 28 U.S.C. § 2254.

                                               3
prisoner shall be required to pay the full amount of a filing fee.” A prisoner who is

permitted to proceed in forma pauperis must still pay the full filing fee; however, he may

do so in installments. Thus, St. Louis must pay the full filing fee in installments. We

note that when these proceedings are final, St. Louis will have had three actions or

appeals that have been dismissed as frivolous and may no longer proceed in forma

pauperis unless he is in imminent danger of serious physical injury. See 28 U.S.C. §

1915(g); St. Louis v. Wilson, D. Del. Civ. No. 06-cv-00682 (April 24, 2007); St. Louis v.

Heverin, D. Del. Civ. No. 06-cv-00641 (April 24, 2007); St. Louis v. Wilson, D. Del.

Civ. No. 05-cv-00038 (Sept. 13, 2005).

       In C.A. No. 07-2363, we will summarily affirm the District Court’s order to the

extent that it dismissed St. Louis’s complaint as frivolous and malicious, summarily

vacate the District Court’s order to the extent that it relieved St. Louis of paying the filing

fee, and remand the matter to the District Court to enter an order directing that the fee be

collected from St. Louis’s prison account in installments when funds are available. See

28 U.S.C. § 1915(b)(2).2 In C.A. No. 07-2362, we will dismiss the appeal pursuant to 28

U.S.C. § 1915(e)(2)(B). In both appeals, St. Louis’s motion for the appointment of

counsel is denied.




  2
   We note that the District Court did not require St. Louis to pay the filing fee in St.
Louis v. Morris, D. Del. Civ. No. 06-cv-00236 (June 29, 2006). The District Court may
wish to re-examine that order as well.

                                               4